   Case: 4:20-cv-00378-SEP Doc. #: 6 Filed: 09/14/20 Page: 1 of 5 PageID #: 78




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 ERIC L. HARDEN,                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:20-cv-00378-SEP
                                                  )
 ROBERT WILKIE, et al.,                           )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of Plaintiff Eric L. Harden’s (“Plaintiff”)

amended complaint. Doc. [5]. For the reasons discussed below, the Court will direct the Clerk

of Court to issue process on the United States Department of Veterans Affairs.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a

“mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679.

The court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber,

820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371,
   Case: 4:20-cv-00378-SEP Doc. #: 6 Filed: 09/14/20 Page: 2 of 5 PageID #: 79




372-73 (8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but

is not required to “accept as true any legal conclusion couched as a factual allegation”).

          When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d

912, 914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are

not alleged, just because an additional factual allegation would have formed a stronger

complaint”). In addition, affording a pro se complaint the benefit of a liberal construction does

not mean that procedural rules in ordinary civil litigation must be interpreted so as to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                              Background

          Plaintiff is a self-represented litigant. On March 9, 2020, he filed a civil action pursuant

to Title VII of the Civil Rights Act of 1964 (“Title VII”), and the Americans with Disabilities

Act of 1990 (“ADA”). His complaint named the following defendants: Secretary of Veterans

Affairs Robert Wilkie; the Department of Veterans Affairs; Shawn Cook; and Jeremy Leporin.

The complaint was handwritten on a court-provided form and included a right-to-sue letter from

the United States Equal Employment Opportunity Commission (“EEOC”). Plaintiff also filed a

motion for leave to proceed in forma pauperis. Doc. [2].



                                                    2
   Case: 4:20-cv-00378-SEP Doc. #: 6 Filed: 09/14/20 Page: 3 of 5 PageID #: 80




       The Court reviewed Plaintiff’s complaint pursuant to 28 U.S.C. § 1915. On July 17,

2020, the Court granted Plaintiff’s motion for leave to proceed in forma pauperis. Doc. [4]. The

Court also determined that Plaintiff’s Title VII claim appeared timely and exhausted for purposes

of initial review. However, the Court noted that Plaintiff’s ADA claim was subject to dismissal,

because as a former federal employee, plaintiff’s disability claim needed to be brought pursuant

to the Rehabilitation Act of 1973 (“Rehabilitation Act”). Rather than dismiss the claim, Plaintiff

was given an opportunity to file an amended complaint. Plaintiff complied by filing an amended

complaint on August 17, 2020. Doc. [5].

                                    The Amended Complaint

       Plaintiff brings his amended complaint pursuant to Title VII and the Rehabilitation Act.

Doc. [5] at 1-2. He names the Department of Veterans Affairs as Defendant. In his amended

complaint, Plaintiff alleges that while employed by the Department of Veterans Affairs in St.

Louis, Missouri, a white supervisor talked down to him, made threatening gestures, and used a

racial epithet. Id. at 5. Plaintiff further claims that he was discriminated against based on a

disability when he was not allowed to use a handicapped parking location, despite having a state-

issued handicapped placard. Id. at 5-6.

       Before filing this action, Plaintiff filed a charge of discrimination with the EEOC. The

EEOC ultimately dismissed his complaint and issued him a right-to-sue letter, which Plaintiff

attached to his original complaint. Doc. [1-1] at 45. The right-to-sue letter was issued on

December 18, 2019, and advised Plaintiff of his right to sue within ninety days.

                                            Discussion

       Plaintiff has filed an amended complaint against the Department of Veterans Affairs

pursuant to Title VII and the Rehabilitation Act, alleging race and disability discrimination. The



                                                 3
   Case: 4:20-cv-00378-SEP Doc. #: 6 Filed: 09/14/20 Page: 4 of 5 PageID #: 81




purpose of Title VII is to ensure a workplace environment free of discrimination. Ricci v.

DeStefano, 557 U.S. 557, 580 (2009). The act prohibits “employer discrimination on the basis of

race, color, religion, sex, or national origin, in hiring, firing, salary structure, promotion and the

like.” Winfrey v. City of Forrest City, Ark., 882 F.3d 757, 758 (8th Cir. 2018). Meanwhile, the

Rehabilitation Act is a comprehensive federal program, similar to the ADA, meant to ensure that

individuals with disabilities would not be denied benefits from or be subjected to discrimination

under any program or activity that receives federal funding. Argenyi v. Creighton Univ., 703

F.3d 441, 448 (8th Cir. 2013). The Rehabilitation Act provides, in relevant part, “that no

otherwise qualified individual with a disability in the United States shall, solely by reason of her

or his disability, be excluded from the participation in, be denied the benefits of, or be subjected

to discrimination under any program or activity receiving Federal financial assistance.”

Wojewski v. Rapid City Reg’l Hosp., Inc., 450 F.3d 338, 344 (8th Cir. 2006). Both Title VII and

the Rehabilitation Act require a plaintiff to first exhaust his or her administrative remedies. See

Lindeman v. Saint Luke’s Hosp. of Kansas City, 899 F.3d 603, 608 (8th Cir. 2018) (stating that a

plaintiff must first exhaust administrative remedies before filing an action under Title VII in

federal court); and Frye v. Aspin, 997 F.2d 426, 428 (8th Cir. 1993) (stating “that a plaintiff

suing under the Rehabilitation Act must exhaust administrative remedies”).

        In this case, Plaintiff’s amended complaint contains allegations that he was discriminated

against on the basis of his race and disability while employed by the Department of Veterans

Affairs. He filed a charge of discrimination with the EEOC. The EEOC dismissed his case, and

issued plaintiff a right-to-sue letter. The right-to-sue letter was sent on December 18, 2019, and

gave Plaintiff ninety days to file a civil action. Plaintiff filed his original complaint eighty-two

days later. Therefore, for purposes of initial review, it appears that Plaintiff’s claims under Title



                                                   4
   Case: 4:20-cv-00378-SEP Doc. #: 6 Filed: 09/14/20 Page: 5 of 5 PageID #: 82




VII and the Rehabilitation Act are timely and exhausted. Therefore, the Clerk of Court will be

directed to issue process on the Department of Veterans Affairs.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to issue process or cause

process to issue on Defendant United States Department of Veterans Affairs, care of Robert

Wilkie, Secretary of Veterans Affairs, 810 Vermont Avenue NW, Washington, D.C. 20420.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to issue process or cause

process to issue on William Barr, United States Attorney General, U.S. Department of Justice, 950

Pennsylvania Avenue NW, Washington, D.C. 20530.

       IT IS FINALLY ORDERED that the Clerk of Court is directed to issue process or cause

process to issue on Jeffrey B. Jensen, United States Attorney, Thomas F. Eagleton Courthouse,

111 South 10th Street – Room 20.333, St. Louis, MO 63102.



Dated this 14th day of September, 2020.



                                                SARAH E. PITLYK
                                                UNITED STATES DISTRICT JUDGE




                                                5
